Citation Nr: 0527996	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  02-09 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the course of the instant appeal, the veteran had 
raised the issue of entitlement to service connection for a 
low back disability, secondary to a schizophrenic disorder 
with features of a post traumatic stress disorder, citing 
aggravation of the nonservice-connected entity, pursuant to 
Allen v. Brown, 7 Vet. App. 430 (1995).  In this regard, 
reference is made to a December 2002 VA examiner's statement, 
to the effect that the veteran's psychiatric disorder 
aggravated or exacerbated his musculoskeletal impairment, 
manifested by chronic low back pain.  This service connection 
claim is inextricably intertwined with the SMC issue now 
before the Board.  Since RO had not developed or adjudicated 
the secondary service connection issue, it was remanded in 
2004 in order to facilitate initial consideration of such 
matter.

The veteran was scheduled for a VA examination in December 
2004 to determine whether he was entitled to SMC.  The 
veteran submitted a letter dated in January 2005 indicating 
that he had canceled his December 2004 VA examination.  While 
the RO issued a supplemental statement of the case concerning 
the veteran's claim for SMC, it did not adjudicate the 
secondary low back disability service connection  claim to 
include consideration whether entitlement to secondary 
service connection is warranted based on aggravation.  

The United States Court of Appeals for Veterans Claims 
(Court) has underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and, 
furthermore, the Board of Veterans' Appeals is obligated to 
ensure compliance with the instructions in Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Despite the Board's specific instruction that the RO 
adjudicate the merits of the veteran's claim of entitlement 
to service connection for a low back disability, secondary to 
his service connected psychiatric disorder, to include 
consideration of the question of aggravation, the RO failed 
to adjudicate the claim.  Therefore under Stegall the Board 
has no choice but to remand the case.

Accordingly, the case is REMANDED for the actions listed 
below.

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), and its implementing 
regulations are completed as to the 
veteran's claim for SMC based on the need 
for regular aid and attendance or being 
housebound, and for entitlement to the 
service connection for a low back 
disorder, secondary to the service-
connected psychiatric disorder consistent 
with the decision in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As 
part of such actions, the RO must advise 
the veteran of the specific information 
and evidence needed to substantiate such 
claims, and furnish notice to him in 
writing of what specific evidence, if 
any, must be obtained by him and 
precisely what specific evidence, if any, 
will be retrieved by VA.

2.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folders are to be made available for the 
examiner to review.  In accordance with 
the latest AMIE worksheets for addressing 
the etiology of back disorders the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history current complaints and the nature 
and etiology of any low back disability.  
The examiner must specifically address 
whether it is at least as likely as not, 
(i.e., is there a 50/50 chance) that the 
service connected psychiatric disorder 
aggravates any existing back disability.  
A complete rationale for any opinions 
expressed must be provided

3.  After completing any and all needed 
development deemed necessary by the RO, 
including obtaining a medical examination 
and opinion as to the nature of the 
relationship between the veteran's 
service connected psychiatric disorder 
and his claimed low back disability, the 
RO should adjudicate the merits of the 
veteran's claim of entitlement to service 
connection for a low back disability, 
secondary to his service-connected 
psychiatric disorder.  Allen.  In the 
event service connection for a low back 
disorder is denied, notice of the denial 
action and of his appellate rights must 
then be furnished to the veteran.  Notice 
is hereby provided to the veteran that 
entry of a timely notice of disagreement 
and perfection of his appeal by the 
timely submission of a substantive appeal 
are required to ensure the Board's review 
of such matter as some subsequent point 
in time.

4.  Thereafter, the RO should obtain any 
and all records of medical treatment 
regarding the veteran's service-connected 
disorders at VA medical facilities, 
including that located in Boston, 
Massachusetts, during the period from 
December 1999 to the present.  Such 
records, once obtained, must then be 
added to the claims folder.

5.  The RO should readjudicate the 
veteran's claim of entitlement to SMC due 
to the need for regular aid and 
attendance or being housebound, on the 
basis of all the evidence on file and all 
governing legal authority, including the 
VCAA.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified. The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim(s) in question as a result of this action.


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


